On petition for a rehearing.
Biddle, J.
The appellee petitions us, not for a rehearing, but to decide an additional question, namely :
Can the plaintiff' in an action for breach of promise of marriage introduce evidence to prove the pecuniary condition of the defendant, to enhance the amount'of damages ?
The question does not appeal' to be very well presented by the record. It was not necessary to the decision of the case, and might not arise on another trial. For these reasons we did not consider it; but, as it appears from the petition that it will arise on a second trial, perhaps it is better to decide it now than to leave it an open question for future appeal.
We think it is settled law that the plaintiff, in an action for breach of promise of marriage, may show by evidence the pecuniary condition of the defendant at the time of the alleged breach. Mr. Mayne, in his work on Damages, Wood’s ed., says:
“ The circumstances which aggravate the damages in an action of this sort are so obvious as to require no comment. One important fact consists in the wealth and social position of the defendant, as it shows what the plaintiff has lost by the breach of contract.” Mayne Damages, 653, sec. 677. Kerfoot v. Marsden, 2 F. & F. 160; Wood v. Hurd, 2 Bing. N. C. 166; Miller v. Rosier, 31 Mich. 475; Kniffen v. McConnell, 30 N. Y. 285.
We have found no case holding to the contrary of this rule.
*423As to other questions touching damages in such cases, see the following authorities: King v. Kersey, 2 Ind. 402; Dryden v. Knowles, 33 Ind. 148; Cates v. McKinney, 48 Ind. 562; Wilds v. Bogan, 57 Ind. 453; Tobin v. Shaw, 45 Me. 331; Grant v. Wiley, 101 Mass. 356; Lawrence v. Cooke, 56 Me. 187; Berry v. Da Costa, L. R., 1 C. P. 331.